DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments submitted 7/8/22 have been fully and carefully considered and are found persuasive.
The claim objections and rejections under 35 USC 112(b) are withdrawn in view of applicant’s arguments and amendments on 7/8/22.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for allowability:  Considering claim 1, the prior art does not teach or suggest a method for removing contaminants, including glycidyl fatty acid esters (GEs), 3- monochloropropane diol (3-MCPDs) esters, from edible fats and oils, the method comprising: providing a vertical short path stripper (SPS) configured to pre-heat an edible oil to a temperature between about 1000 C and about 2000 C, wherein the SPS comprises: (a) a heat exchange fluid entry point, a heat exchange fluid exit point and a heat exchange fluid circuit in fluid communication between the heat exchange fluid entry point and the heat exchange fluid exit point; (b) an alternating series of tubular heating jackets and discs thermally coupled to the heat exchange fluid circuit, wherein the jackets and discs are vertically and spatially separated from each other; and (c) an internal condenser having a surface and extending vertically through the body of the SPS; introducing edible oil that includes contaminants to a top of the SPS, thereby creating a downward flowing edible oil stream in the SPS; supplying a heat exchange fluid at about 1500 C to about 2500 C to the heat exchange fluid entry point and allowing the heat exchange fluid to exit from the heat exchange fluid exit point, thereby heating the jackets and making the series of jackets relatively warm and the discs relatively cool; cooling the internal condenser to a temperature lower than temperature of the series of jackets; allowing the edible oil to fall progressively through the alternating series of relatively warm jackets and relatively cool discs, thereby creating a free falling film on internal surfaces of the jackets, which film is continuously refreshed by falling from one of the jackets onto a next lower disc surface and there reformed; establishing an at least partial vacuum of about 0.01 to about 0.1 Torr within the SPS, thereby providing a first driving force to separate the contaminants from the downward flowing edible oil stream; thereby creating a heated vapor comprising contaminants from the downward flowing edible oil stream; allowing the heated vapor to travel, as a vapor, a predetermined distance, no greater than about one mean free path (MFP), before contacting the internal condenser; condensing the vapor onto the surface of the internal condenser to form a condensate; forming a waste stream of the condensate; removing the waste stream by allowing the condensate to drip down as a film on the surface of the inner condenser and leave the SPS as a distilled contaminant; allowing the edible oil, depleted of contaminant, to exit the SPS through a separate connection from the condensate; and cooling the edible oil that exits the SPS to preserve quality of the edible oil; wherein cooling the internal condenser provides a second driving force to condense contaminants remaining in the edible oil.
Bruse (US 2016/0298053) is regarded as the closest relevant prior art, Bruse teaches a method of short path evaporation of a deodorized oil to remove 3-MPCD and GEs (see title, abstract, [0003], claim 1), however Bruse is silent to the design of the short path evaporator/stripper as claimed.
Baird (US 3,393,133) teaches a short path distillation apparatus containing therein a plurality of alternating discs and tubular jackets axially disposed and spatially separated, and an internal condenser extending vertically through the body of the short path stripper (see column 1, line 30 - column 6, line 66; figure), however is silent to the use of apparatus for removal of contaminants including 3MPCD and GEs, for edible oils, nor the features of operation as claimed relating to heating of the outer jackets, and therefore would not be combinable to operate at the claimed ranges.
Goldbarry (US 2,477,595) teaches a fractional distillation system with alternating heating and cooling zones, however does not teach the jacket/disc heating system configuration as claimed.
Marschner et al (US 4,996,072) teaches as deodorization process for edible fats and oils however is silent to the SPS as claimed.
Maiworm et al (US 2021/0071103) teaches edible oil refining method, however is silent to the SPS as claimed.
Bruse (US 2016/0298053 and US 2020/0056116) teaches an edible oil refining processes with short path evaporation, however is silent to the details of the SPS as claimed.
Stage (US 4,599,143) teaches a deodorizing and edible oil refining method, however does not teach the details of the SPS as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772